IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-29,072-03


                        IN RE WILLIAM CHENAULT DAVIS, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
         CAUSE NO. C-372-009529-0449666-C IN THE 372nd DISTRICT COURT
                           FROM TARRANT COUNTY

        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 372nd District Court of Tarrant County, that more than 35 days have elapsed,

and that the application has not yet been forwarded to this Court. Relator contends that the district

court entered an order designating issues on February 29, 2012.

        Respondent, the Judge of the 372nd District Court of Tarrant County, shall file a response

with this Court by having the District Clerk submit the record on such habeas corpus application.

In the alternative, Respondent may resolve the issues set out in the order designating issues and then

have the District Clerk submit the record on such application. In either case, Respondent’s answer
                                                                                                    2

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: March 2, 2016
Do not publish